PER CURIAM:
Donald Dickens appeals the district court’s order granting Werner Enterprises, Inc.’s motion for summary judgment on his libel and tortious interference claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickens v. Werner Enterprises, Inc., No. 1:12-cv-00076-IMK-JSK (N.D.W.Va. Mar. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.